Case: 14-10646   Date Filed: 09/11/2014   Page: 1 of 10


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-10646
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 7:13-cr-00307-LSC-HGD-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

CHESTER CHARLES GALLOWAY, II,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                            (September 11, 2014)


Before TJOFLAT, MARTIN and ROSENBAUM, Circuit Judges.



PER CURIAM:
              Case: 14-10646     Date Filed: 09/11/2014   Page: 2 of 10


      The circumstances that led to Chester Charles Galloway, II’s arrest and

convictions in this case began to unfold on September 28, 2012, when the

Tuscaloosa, Alabama, police received reports from individuals that their credit

cards were being used without their permission to make purchases at local retail

stores. A few days later, the police responded to a call that fraudulent credit cards

had been used at Belk, a department store, and obtained the store’s surveillance

video showing a man making several large purchases in a short period of time.

The man turned out to be Galloway. On October 18, 2012, while interviewing an

individual suspected of several burglaries, the police obtained information that led

to Galloway’s arrest. The individual lived in an apartment building. He said that

he had recently helped a man move his furniture into the man’s apartment,

Apartment D, and that while there, he watched the man swipe credit cards through

an electronic machine, after which he commented: “This is how I make my living.”

      On October 26, 2012, the police went to Apartment D. No one was there, so

the police waited. A woman soon approached the apartment, identified herself as

Chiquita Watkins, and said that she and her boyfriend, Chester Galloway, had

subleased the apartment from Martell Jones. At the officers’ request, Watkins

phoned Galloway. He then came to the door, where Investigator William Helms

immediately recognized him as the man appearing in the Belk surveillance video

and arrested him for identity theft. Following the arrest, the officers conducted a


                                          2
               Case: 14-10646       Date Filed: 09/11/2014      Page: 3 of 10


protective sweep of the apartment, which took less than two minutes, determined

that no one was there, and obtained a search warrant. Executing the warrant, the

officers found two, fifty-round boxes of Winchester 9 mm ammunition; a Jimenez

Arms 9 mm pistol; Galloway’s cell phone, which contained photos of a credit-card

skimmer; five re-encoded credit cards; a credit-card encoder; and receipts relating

to the fraudulent purchases the police were investigating.

       On July 30, 2013, Galloway and Watkins were indicted by a Northern

District of Alabama grand jury. Galloway was charged with six counts: Counts

One and Two, possession of one-hundred rounds of Winchester 9 mm ammunition

and a Jimenez Arms 9 mm pistol, in violation of 18 U.S.C. § 922(g)(1); Count

Three, aiding and abetting his girlfriend, Chiquita Watkins, in making a false

statement to the Bureau of Alcohol, Tobacco, Firearms and Explosives, that she

had exclusive ownership and possession of the Jimenez pistol, in violation of 18

U.S.C. §§ 1001 and 1002; Count Four, hindering an investigation by having

Watkins make false statements to law enforcement, in violation of 18 U.S.C. §

1512(b)(3); Count Five, trafficking in and using one or more counterfeit access

devices, in violation of 18 U.S.C. § 1029(a)(1); and Count Seven, possessing

device-making equipment, in violation of 18 U.S.C. § 1029(a)(4). 1


       1
         Watkins was charged with Count Three and Count Six (a violation of 18 U.S.C. §
1029(a)(1)). Pursuant to a plea agreement, she pled guilty to the Count Three offense and was
sentenced to probation for a term of 60 months. The Government dismissed Count Six.
                                               3
                Case: 14-10646       Date Filed: 09/11/2014       Page: 4 of 10


       Following arraignment, Galloway moved the District Court to suppress the

evidence the police obtained in searching his apartment. The District Court held

an evidentiary hearing on the motion and denied it except as to statements

Galloway made to the police prior to receiving a Miranda warning. Galloway then

entered into a plea agreement with the Government. He entered conditional guilty

pleas to Counts One and Two, see Fed. R. Crim. P. 11(a)(2), and unconditional

guilty pleas to the four remaining counts. At sentencing, the District Court adopted

the presentence investigation report, which calculated the Guidelines range on each

count at thirty to thirty-seven months based on an offense level of fifteen and a

criminal history category of IV. The court then varied upward from that range and

sentenced Galloway to concurrent prison sentences of sixty months.

       Galloway appeals his convictions on Counts One and Two on the ground

that the District Court erred in denying his motion to suppress evidence yielded by

the police search. He appeals his sentences on the ground that, in light of the

sentencing objectives set out in 18 U.S.C. § 3553(a), they are substantively

unreasonable.2 We affirm.


       2
          Galloway’s notice of appeal is from the District Court’s judgment. His brief states that
this court has jurisdiction under 28 U.S.C. § 1291. The notice does not mention 18 U.S.C. §
3742(a) which grants convicted defendants the right to appeal their sentences. Galloway’s
opening brief treats his sentences as one sentence of 60 months, intimating that if we reverse his
convictions on Counts One and Two we must reverse his one sentence as well. The
Government’s brief follows suit. What counsel apparently do not realize is that the reversal of
Galloway’s convictions on Counts One and Two would have no effect on his sentences on
Counts Three, Four, Five and Seven.
                                                4
              Case: 14-10646    Date Filed: 09/11/2014    Page: 5 of 10


                                          I.

      We review de novo the question of whether the affidavit of Investigator

Helms submitted with the police application for a warrant to search Galloway’s

apartment established probable cause. United States v. Jiminez, 224 F.3d 1243,

1247 (11th Cir. 2000); United States v. Miller, 24 F.3d 1357, 1360 (11th Cir.

1994). In doing so, we “give due weight to inferences drawn from those facts

[recited in the affidavit] by resident judges and local law enforcement officers.’”

Jimenez, 224 F.3d at 1248 (quotation marks omitted).

      “Probable cause to support a search warrant exists when the totality of the

circumstances allow a conclusion that there is a fair probability of finding

contraband or evidence at a particular location.” United States v. Brundidge, 170

F.3d 1350, 1352 (11th Cir. 1999). An informant’s veracity, reliability, and basis of

knowledge are relevant considerations in determining whether probable cause

existed under the totality of the circumstances, and a deficiency in one may be

compensated for by a strong showing in another. Id. at 1352–53. “[P]robable

cause is a fluid concept—turning on the assessment of probabilities in particular

factual contexts—not readily, or even usefully, reduced to a neat set of legal rules.”

Illinois v. Gates, 462 U.S. 213, 232, 103 S. Ct. 2317, 2329, 76 L. Ed. 2d 527

(1983). To determine whether probable cause exists to issue a search warrant, the

issuing judge must “make a practical, common-sense decision whether, given all


                                          5
               Case: 14-10646      Date Filed: 09/11/2014     Page: 6 of 10


the circumstances set forth in the affidavit . . . there is a fair probability that

contraband or evidence of a crime will be found in a particular place.” Id. at 238,

103 S. Ct. at 2332.

       “For probable cause to exist, however, the information supporting of the

government’s application for a search warrant must be timely, for probable cause

must exist when the magistrate judge issues the search warrant.” United States v.

Harris, 20 F.3d 445, 450 (11th Cir. 1994). In reviewing a staleness challenge, we

do not apply arbitrary time limitations, but instead review each case based on the

facts presented. Id. We may consider “the maturity of the information, nature of

the suspected crime (discrete crimes or ongoing conspiracy), habits of the accused,

character of the items sought, and nature and function of the premises to be

searched.” Id. If the affidavit “recites activity indicating protracted and

continuous conduct, time is of less significance.” United States v. Bervaldi, 226

F.3d 1256, 1265 (11th Cir. 2000) (quotation marks omitted). Stale information

does not void an affidavit when the government’s affidavit updates, substantiates,

or corroborates the stale information. Harris, 20 F.3d at 450.

       The District Court did not err in denying Galloway’s motion to suppress

based on the totality of the circumstances. Although the information supplied by

the individual who helped Galloway move his furniture into Apartment D was

approximately forty-days old, it indicated that the identity-theft crime was


                                             6
              Case: 14-10646     Date Filed: 09/11/2014   Page: 7 of 10


continuous and ongoing such that it would be likely that the credit-card encoder

was still present in Apartment D when the search warrant issued. Furthermore,

Investigator Helms recognized Galloway as the man shown in the Belk

surveillance video. In sum, because the court did not err in denying Galloway’s

motion to suppress the evidence used to obtain the convictions on Counts One and

Two, those convictions are affirmed. We turn now to Galloway’s argument that

his sentences are substantively unreasonable.

                                          II.

      Gall v. United States, 552 U.S. 38, 128 S. Ct. 586, 169 L. Ed. 2d 445 (2007),

establishes that a court of appeals’ review of a criminal sentence is a two-step

process. First, the court must “ensure that the district court committed no

significant procedural error, such as failing to calculate (or improperly calculating)

the Guidelines range, treating the Guidelines as mandatory, failing to consider the

§ 3553(a) factors, selecting a sentence based on clearly erroneous facts, or failing

to adequately explain the chosen sentence.” Gall, 552 U.S. at 51, 128 S. Ct. at 597.

Only then—after the court of appeals is certain that no significant procedural error

has occurred—can it turn to the substantive reasonableness of the sentence. Id. In

this case, Galloway does not contend that procedural error occurred; hence, we

move straight to the question of whether his sentences are substantively

unreasonable. Specifically, we consider whether his sentences, including the


                                          7
              Case: 14-10646     Date Filed: 09/11/2014   Page: 8 of 10


upward variance of twenty-three months, constitute an abuse of discretion. See

Gall, 552 U.S. at 51, 128 S. Ct. at 597. A court abuses its discretion when it (1)

fails to consider all factors that were due significant weight, (2) gives an improper

or irrelevant factor significant weight, or (3) commits a clear error of judgment by

balancing the proper factors unreasonably. United States v. Irey, 612 F.3d 1160,

1189 (11th Cir. 2010) (en banc).

      The factors that the court weighs are set out in 18 U.S.C. § 3553(a). “[A]

district court commits a clear error in judgment when it weighs those factors

unreasonably, arriving at a sentence that does not achieve the purposes of

sentencing as stated in [that statute].” Id. (quotation marks omitted). These

purposes include the need to reflect the seriousness of the offense, promote respect

for the law, deter criminal conduct, and protect the public from the defendant’s

future criminal conduct. 18 U.S.C. § 3553(a)(2)(A)–(C). The court must also

consider the nature and circumstances of the offense committed, the defendant’s

history and characteristics, the kinds of sentences available, the Guidelines range

applicable to the defendant, United States Sentencing Commission policy

statements, the need to avoid unwarranted sentencing disparities between

defendants with similar records who have been found guilty of similar conduct,

and any need to provide restitution to victims. Id. § 3553(a)(1), (3)–(7).




                                          8
              Case: 14-10646     Date Filed: 09/11/2014    Page: 9 of 10


      Though the district court is required to “evaluate all of the § 3553(a) factors

when arriving at a sentence,” it is permitted to attach “great weight” to one factor

over others. United States v. Shaw, 560 F.3d 1230, 1237 (11th Cir. 2009) (internal

quotation marks and citations omitted).

      When a district court decides that a variance from the Guidelines range is in

order, based on the § 3553(a) factors, it should explain why that variance “is

appropriate in a particular case with sufficient justifications.” Gall, 552 U.S. at 46,

128 S. Ct. at 594. In imposing an upward variance, the court is free to consider

any information relevant to a defendant’s background, character, and conduct.

United States v. Tome, 611 F.3d 1371, 1379 (11th Cir. 2010); see also 18 U.S.C. §

3661 (“No limitation shall be placed on the information concerning the

background, character and conduct of a person convicted of an offense which a

court of the United States may receive and consider for the purpose of imposing an

appropriate sentence.”).

      Finally, a sentence imposed below the statutory maximum penalty is one

indicator of reasonableness. See United States v. Early, 686 F.3d 1219, 1222 (11th

Cir. 2012); United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008). For

example, we have upheld as reasonable a sentence above the applicable advisory

Guidelines range by more than nine years when it fell below the statutory

maximum. Early, 686 F.3d at 1222 (“Although the upward variance was


                                           9
              Case: 14-10646      Date Filed: 09/11/2014      Page: 10 of 10


substantial, it was still well below the maximum 900 months that [the defendant]

could have received under the statute.”).

       We conclude that Galloway’s sentences are not substantively unreasonable.

The District Court properly considered the § 3553(a) factors. It did not abuse its

discretion by giving significant weight to Galloway’s past criminal history—in

addition to his conduct in this case—in deciding to sentence him above the

Guidelines range, yet significantly below the statutory maximum penalty for the

crimes he committed. 3

       AFFIRMED.




       3
          The maximum penalties for those crimes are as follows: 10 years imprisonment on
Counts One and Two, five years on Count Three, 20 years on Count Four, 10 years on Count
Five, and 15 years on Count Seven.
                                             10